Citation Nr: 1608078	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-26 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability 

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a right foot disability. 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The Board presently reopens the claim of service connection for a back disability and REMANDS the reopened claim and the right foot claim to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 2003 rating decision, the RO denied service connection for a back disability. Although notified of the denial in a July 2003 letter, the Veteran did not initiate an appeal. 

2. Evidence associated with the claims file/electronic folder since the July 2003 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability and raises a reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1. The RO's July 2003 rating decision denying service connection for a back disability is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

2. As pertinent evidence received since the July 2003 denial is new and material, the criteria for reopening the claim for service connection for a back disability are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim. 

Given the favorable disposition of request to reopen the claim for service connection for a back disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

The Merits of the Claim

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered. The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA. 38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, VA must consider all evidence obtained since the last final denial of the claim. Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance. Id. at 284. 

At the time of the July 2003 rating decision, the evidence consisted of the Veteran's service treatment records, private treatment records, and a March 1975 VA examination report. Service treatment records reflect no complaints, findings, or diagnosis of a back disability. At the March 1975 VA examination, the Veteran reported falling off a two and a half ton truck in 1971, during his military service, causing injury to his back. After physical examination testing, the examiner concluded that the Veteran did not have a current diagnosis of a back disability. 

Private treatment records then reflected current treatment and diagnoses of lumbar disc syndrome, thoracic sprain, degenerative disc disease at L4 and ankylosis spondylitis. 

In the July 2003 rating decision, the RO acknowledged that the Veteran initially filed a claim for service connection for a back disability in February 1975; the claim was denied in May 1975; and the Veteran failed to appeal the decision. The RO then performed a de facto reopening and denied the claim on its merits. The RO concluded that service connection for a back disability was not warranted because there was no evidence that he had a back disability in service or that it was caused by his military service. The Veteran was properly notified of the July 2003 rating decision in July 2003. He did not enter a notice of disagreement (NOD) within one year notice of the July 2003 rating decision. Consequently that decision became final based on the evidence of record at that time. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record and finds that the Veteran has submitted new and material evidence to reopen the claim for service connection for a back disability. Since the July 2003 rating decision, the evidence received includes post service treatment records, personal statements from the Veteran, lay statements from the Veteran's friends and family members, and state workers' compensation records. More importantly is a June 2015 private medical opinion which discusses the etiology of the Veteran's back disability and concludes that the back disability is attributable to his military service. This evidence is new, in that it was not previously of record, and is material, in that it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. Thus, the claim must be reopened. See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened. 


REMAND

Remand is required in order to obtain outstanding records from the Social Security Administration (SSA) and to afford the Veteran a VA examination to determine the relationship, if any, between the his back disability and military service. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back disability. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file. 

If any identified records are not obtainable (or none exist), the Veteran and his attorney should be notified and the record clearly documented.

2. Inquire with the Veteran or the Social Security Administration (SSA) whether the Veteran is in receipt of SSA disability benefits, and if so, please obtain such records. If any identified records are not obtainable (or none exist), the Veteran and his attorney should be notified and the record clearly documented.

3. After all available records have been associated with the electronic folder, schedule the Veteran for a VA examination(s) to determine the etiology of his back disability. The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 
a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* Service treatment records reflect no complaints, treatment, or diagnosis of a back disability. Upon discharge from service, clinical evaluation of the spine was normal, as reflected on the January 1972 report of medical examination. 

* In March 1975, the Veteran was afforded a VA examination for his back disability. He reported injuring his back in service during a field exercise approximately in 1971. He explained that he fell off a two and a half ton truck and landed on his back. He admitted to having back pain since the incident. He informed the examiner that he was never provided a complete expiration of term of service (ETS) examination upon discharge and was only given a urine test and the clerk "signed papers." After physical examination testing, the examiner determined that there was no evidence of a back disability. 

* In June 1989, the Veteran was involved in a motor vehicle accident. Private treatment records reflect complaints of pain in the middle of the back and left lower side of the back. The Veteran reported having intermittent back symptoms since the accident, but denied having a previous back injury. X-ray testing of the thoracolumbar spine showed spondylosis with narrowing at the L5-S1 disc space. He was diagnosed with acute lumbar sprain, possible disc injury at L5-S1, and aggravation of preexisting spondylosis of the thoracolumbar spine. A July 1989 computerized tomography (CT) scan of the lumbar spine showed possible left disc herniation at L5-S1.

* In March 1991, private treatment records note the Veteran's complaints of low back pain after slipping and falling on a wet floor while working. In April 1991, a private physician diagnosed him with acute lumbar discogenic syndrome, and posttraumatic aggravation of the preexisting thoracolumbar spondylosis. 

* After review of a CT scan of the lumbar spine in August 1991, a private physician concluded that the Veteran has degenerative nucleus pulposus at L4-5, the result of degeneration of his back and aggravated by his previous injury.

* In December 1992, the Veteran injured his back again after his right leg gave way and he fell while walking down a flight of stairs at his place of employment. 

* In a March 1994 independent medical evaluation for workers' compensation, a private physician diagnosed the Veteran with ankylosis spondylitis and a herniated nucleus pulposus at the L4 level. The private physician opined that the ankylosis spondylitis predates the December 1992 injury and the disc herniation is directly related to the December 1992 fall. 

* In April 1996, the Veteran injured his back again when he was rear-ended by another vehicle that was traveling approximately 10 to 15 miles per hour. He reported having low back pain since the accident. At an April 1996 visit after the accident, a private physician assessed him with an acute cervical, thoracic, and lumbar strain; aggravation of preexisting ankylosis spondylitis; degenerative spondylosis; degenerative disc disease; and a herniated lumbar disc syndrome. 

* In August 2000, the Veteran visited a private physician for his back disability. X-ray testing showed narrowing of the L4 intervertebral disc, indicative of degenerative disc disease. There was also the presence of ankylosis of the thoracolumbar and thoracic spines. The private physician noted a history of ankylosis spondylitis. After physical examination testing, the Veteran was diagnosed with degenerative disc disease, L4, and herniated nucleus pulposus, L4.

* In March 2010, the Veteran reported hearing a pop in his back while walking up a flight of stairs carrying a sample briefcase weighing approximately twenty to thirty pounds. According to an August 2010 workers' compensation disability determination evaluation, the Veteran was diagnosed with reaggravation of a probable herniated disc causing spinal stenosis and a subsequent bilateral radiculopathy, worse on the left than the right. 

* In November 2010, a private physician concluded that the injury in March 2010 is the only cause of his current back symptoms and complaints. 

* In June 2011, private treatment records reflect continuing treatment for low back pain, lumbar radiculopathy, lumbar disc displacement and chronic intractable pain syndrome. 

* In June 2015, the Veteran's attorney submitted a private medical opinion by M.B., D.C. Dr. M.B. stated that he reviewed the Veteran's relevant portions of the claims file, which included the service treatment records and post-service medical records. He acknowledged the Veteran's report of falling in service, approximately in 1971, and injuring his back, as reported at the March 1975 VA examination. Dr. M.B. concluded that the Veteran suffered trauma to his lumbar spine during his military service, and it is as likely as not that his current degenerative disc disease of the lumbar spine is attributable to the 1971 in-service fall. He explained that the in-service fall in 1971 is considered a soft tissue injury, and multiple studies have shown that degenerative disc disease could result secondarily from an early, undiagnosed annular tear of the disc wall in a young person. He acknowledged the fact that the Veteran was involved in a motor vehicle accident and a slip and fall accident later in life and after service, but concluded that these events exacerbated his back pain and aggravated and worsened his back disability.

b. All indicated tests and studies must be performed. The examiner must provide a diagnosis for each identified back disability. In regard to each identified disability, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service. The examiner is advised to presume the credibility of the Veteran's March 1975 statement that he fell off a truck during his military service. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, the Veteran and his attorney must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


